Sanders, J.
¶33 (dissenting) —The majority hides behind a wall of confusing bureaucracy and highly suspect legal construction to deny Jeff Griffin the right to use his own private property. I would hold Griffin’s on-site sewage system (OSS) septic tank permit application met all requirements of the Thurston County Sanitary Code (TCSC), including the pressurized water supply line setback, and reverse the Court of Appeals.
¶34 The majority contends Griffin failed the septic tank setback requirement. Majority at 60-63. TCSC article IV, section 10.1, table I requires a septic tank to have a 10-foot setback from a pressurized water supply line. Clerk’s Papers (CP) at 109 (TCSC art. IV, § 10.1, tbl. I). The relevant part of said table I states:
Items requiring setback
From edge of disposal component and reserve area
From septic tank, holding tank, containment vessel, pump chamber, and distribution box_
From building sewer, collection and non-perforated distribution line[ ]
Pressurized water supply line4
10 ft.
10 ft.
10 ft.
Id. (emphasis added). Footnote 4 of table I provides, “ ‘The health officer may approve a sewer transport line within 10 feet of a water supply line if the sewer line is constructed in accordance with section 2.4 of Washington state department of ecology’s “Criteria For Sewage Works Design” [(DOE Criteria)], revised October 1985, as thereafter updated, or equivalent.’ ” CP at 111 (quoting TCSC art. TV, § 10.1, tbl. I n.4). Griffin submitted a Thurston County waiver form, *65asking for a 5-foot rather than a 10-foot setback from his septic tank to his pressurized water supply line. The majority contends TCSC article IV, section 10.1, table I, footnote 4 does not apply to Griffin’s septic tank because (1) footnote 4 applies only to sewer lines not septic tanks and (2) the health inspector granted the permit under Department of Health (DOH) standards rather than the DOE Criteria as footnote 4 requires. Majority at 61-62. The majority is mistaken because (1) footnote 4 applies to all columns in table I, including septic tanks, and (2) the health inspector granted the permit as mandated by law because Griffin’s septic tank met all state requirements under DOH standards (which require the construction of sewer lines in accordance with DOE Criteria).14 The language is clear that DOH standards encompass the DOE Criteria. Griffin met all requirements of TCSC and accordingly was issued his permit.15
¶35 The majority contends footnote 4 does not apply to septic tanks. The majority then contends section 2.4 of the DOE Criteria does not discuss septic tanks, discusses only sewer pipes, and infers footnote 4 does not apply to septic tanks in any event. Majority at 61-62. However, “ ‘septic tank’ ” is defined in the TCSC, while sewer line or pipe is not. CP at 98 (quoting TCSC art. IV, § 3). Further as shown above in the relevant excerpt from table I, footnote 4 applies to all columns, including the column referencing septic tanks. CP at 109. Thus, footnote 4 applies to septic tanks because it expressly says so.
¶36 The majority also plays a bureaucracy shell game by contending the Thurston County health official compared *66Griffin’s system to DOH criteria, not the DOE Criteria as required under footnote 4. Majority at 63. However, the majority correctly states the application guide for granting waivers mentions a “Class A” waiver for which the DOH has articulated specific evaluation criteria and mitigation measures. Majority at 62 n.13 (citing Wash. State Dep’t of Health, An Application Guide for Granting Waivers from State On-Site Sewage System Regulations (Mar. 1999)).
¶37 Moreover, the majority adds its own words into the record, stating, “A county official testified that the County used DOH standards, not the DOE Criteria.” Majority at 63 (citing Administrative Record (AR) at 234, 340). However, the administrative record reveals the truth of the testimony by the program manager for the county’s environmental health division:’ “The design met all of the mitigating criteria listed by the State Department of Health and included extra measures for the protection of the public health, specifically . . . there was a back flow prevention device on the water line.” AR at 234.
¶38 Nowhere in the record cited by the majority does the county health official ever testify that the DOE Criteria were not used. See AR at 234, 340. Furthermore, the county health official testified that “based on the department’s review, a determination was made that [Griffin’s] application and proposal met the requirements of Thurston County’s sanitary code.” AR at 238. Contrary to the majority’s assertion that the record does not support a finding that Griffin’s request met footnote 4 (majority at 62), the record speaks volumes as to Griffin’s right to be issued his permit. We agree that Griffin’s septic tank met all state requirements.
¶39 A Thurston County health official granted Griffin a permit for his septic tank. Various citizens appealed, and the hearing officer denied issuance of the permit. Griffin later appealed the decision of the hearing officer, and the Thurston County Board of Health affirmed. The right of citizens to use their private property requires a strict construction of limiting ordinances in favor of the property *67owner. Morin v. Johnson, 49 Wn.2d 275, 279, 300 P.2d 569 (1956). Griffin did everything requested by the government, which in turn has strangled his private property rights in red tape.
¶40 I disagree with the majority and would reverse the Court of Appeals, holding Griffin met all of the requirements under the TCSC, including the pressurized water supply line setback pursuant to footnote 4,16 to gain the OSS permit for his septic tank.
¶41 I dissent.
J.M. Johnson, J., concurs with Sanders, J.
Chambers, J., concurs in result only.
Reconsideration denied April 28, 2009.

 TCSC art. IV, § 2: “ ‘The health officer shall administer this article under the authority and requirements of. . . WAC 246-272 [DOH on-site sewage systems].’ ” (emphasis added) (quoting CP at 90). Former WAC 246-272-09501, repealed by Wash. St. Reg. 05-15-119, readopted as WAC 246-272A-0210 (effective July 1, 2007), sets forth in the same format and language as that of footnote 4 of table I of TCSC article IV.


 ‘"The local health officer shall . . . [i]ssue a permit when the information submitted . . . meets the requirements contained in [chapter 246-272 WAC].” Former WAC 246-272-09001(3)(a), repealed by Wash. St. Reg. 05-15-119, readopted as WAC 246-272A-0200(4)(c) (effective July 1, 2007).


 CP at 109 (TCSC art. IV, § 10.1, tbl. I n.4).